Citation Nr: 0948737	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-37 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1969.  He died in February 2005; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the RO.  The appellant testified before the undersigned 
Acting Veterans Law Judge (AVLJ) in a hearing at the RO in 
July 2009.


FINDINGS OF FACT

1.  The Veteran died in February 2005 as a result of chronic 
obstructive pulmonary disease (COPD) with contributing 
atherosclerotic cardiovascular disease.

2.  The persuasive evidence of record demonstrates a disease 
or injury that caused or contributed to the Veteran's death 
was not incurred in or aggravated by service.

3.  A total service-connected disability rating was not in 
affect for 10 years at the time of the Veteran's death. 





CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death. 38 U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.312 (2009).

2.  The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.22 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in correspondence 
from the RO dated in March 2005 and May 2008.  These letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing her claim 
and identified the appellant's duties in obtaining 
information and evidence to substantiate her claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, a medical opinion was issued, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notice as to 
these matters was provided in an April 2006 letter attached 
to a Supplemental Statement of the Case.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

ANALYSIS

Entitlement to Service Connection for Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).
Contributory cause of death is inherently one not related to 
the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).
In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran died in February 2005.  The death certificate 
listed immediate cause of death as chronic obstructive 
pulmonary disease (COPD); the death certificate listed no 
underlying or contributing causes of death.  The death 
certificate cited atherosclerotic heart disease as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.

At the time of his death, the Veteran's only service-
connected disability was for posttraumatic stress disorder 
(PTSD), rated totally disabling.  He specifically did not 
have service connection for any respiratory or cardiac 
disorder.


The Board notes the Veteran served in the Republic of Vietnam 
during the period in 1968 and is presumed to have been 
exposed to herbicides.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. 
§ 3.307.   The Veteran was diagnosed during his lifetime with 
prostate cancer, which is presumed to be causally related to 
herbicide exposure.  38 C.F.R. § 3.309(e).  Although the 
Veteran was not service-connected for prostate cancer during 
his lifetime, VA must consider whether prostate cancer caused 
or materially contributed to cause the Veteran's death.  

Service treatment records for the Veteran's period of active 
duty are negative for any signs, symptoms, or treatment for a 
respiratory, heart or prostate disorder.  Subsequent to 
service, VA treatment records document the treatment he 
received for various disorders, including PTSD, prostate 
cancer, alcoholism and COPD.  

In August 2005, a VA medical opinion was obtained to 
determine if the service-connected PTSD disability was the 
principal or contributory cause of the Veteran's death; or, 
in the alternative, if prostate cancer was the principal or 
contributory cause of death.  The reviewer reported that the 
claims file had been reviewed in great detail.  He noted that 
the service treatment records contained no findings of a 
respiratory or cardiovascular disorder.  He noted the death 
certificate listed COPD as the cause of death and 
atherosclerotic cardiovascular disease as a contributing 
cause.  

The reviewer documented the treatment the Veteran received 
for his COPD and prostate cancer.  Specifically documented 
was the fact that the Veteran was a heavy smoker with a two 
pack per day cigarette habit.  Also documented was the 
Veteran's surgery for prostate cancer, retropubic 
prostatectomy and bilateral pelvic lymph node dissection.  
The Veteran did not have a history of recurrent prostate 
cancer or metastasis from the prostate cancer.

The reviewer opined that there was no relationship between 
the Veteran's death and his service-connected PTSD.  In this 
regard, the examiner explained that it was obvious the 
Veteran's cause of death was COPD, given his history of heavy 
cigarette smoking.  Further, the prostate cancer was removed 
without evidence of recurrence or metastasis; it was 
therefore not contributory to the Veteran's COPD.

The file was subsequently reviewed by a VA psychologist, who 
noted the claims file had been reviewed.  The Veteran's 
history of treatment for the PTSD was recorded.  The 
psychologist concluded that it was much less likely than not 
that the Veteran's death was directly caused by the PTSD.  In 
this regard, the psychologist explained there was ample 
evidence of comorbid conditions, including depression and 
alcoholism.  The Veteran seemed to have a history of reacting 
to relationship failures or incarcerations with excessive 
alcohol consumption or suicide attempts/gestures, which was 
indicative of borderline personality disorder associated with 
alcohol consumption.  Regardless, the psychologist opined 
that the Veteran's death could not be directly attributable 
to PTSD and it was much less likely than not that the PTSD 
contributed in any direct fashion to his death.

Based upon review of all the evidence, the Board finds the 
persuasive evidence of record demonstrates a disease or 
injury which caused or contributed to the Veteran's death was 
not incurred in or aggravated by service.  There is no 
evidence of respiratory or heart disorders in any of the 
service treatment records.  There is also no evidence of 
record which provides a link between the COPD and heart 
disease and the Veteran's PTSD.  Without evidence of that 
link, service connection cannot be granted.  Additionally, 
the Board notes that the August 2005 VAMC medical opinions 
concluded that he Veteran's service-connected PTSD did not 
contribute, in any fashion, to cause his death.

The Board has carefully considered the testimony offered by 
the appellant during her July 2009 Board hearing and notes 
that lay persons can testify about factual matters of which 
they have first-hand knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  The Board finds the 
appellant's testimony regarding her observations and 
experiences with the Veteran competent regarding what she 
perceived through her senses.  However, while the appellant 
may sincerely believe that the Veteran's PTSD contributed to 
his cause of death, she is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, her testimony regarding the causation of 
the Veteran's death cannot be considered competent medical 
evidence.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.

Entitlement to DIC under 38 U.S.C.A. § 1318

Laws and Regulations

VA law provides that entitlement to DIC may be established in 
the same manner as if the veteran's death were service 
connected where it is shown that the death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(West 2002); 38 C.F.R. § 
3.22(a).  The phrase "entitled to receive" is defined as a 
situation where, at the time of death, the veteran had 
service-connected disability(ies) rated totally disabling by 
VA, but was not receiving compensation because, in part, the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date. 38 C.F.R. § 3.22(b)(3).

Background and Analysis

In this case, the Veteran died on February [redacted], 2005.  The 
appellant's claim was received by VA in February 2005.  As 
noted, at the time of the Veteran's death service connection 
was in effect for only for PTSD.

Historically, the Veteran's PTSD was rated at 30 percent from 
April 5, 1994 and at 100 percent from November 27, 1995.  
However, a rating decision in May 1999 reduced the rating to 
70 percent, effective from August 1, 1999; the Veteran did 
not appeal the reduction.  Subsequently, a rating decision in 
June 2000 restored the 100 percent rating effective from June 
6, 2000.

Given this review of the record, the Board finds that a total 
rating was not in effect for 10 years prior to the Veteran's 
death.  The appellant has not argued the reduction in May 
1999 was erroneous; further, even if the rating had not been 
reduced in May 1999 the 100 percent rating would not have 
been in effect for the 10 years prior to the Veteran's death.  
Accordingly, there is no basis in VA law to allow the 
benefits sought in this case and entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 must be denied.

The Board emphasizes at this point that this decision does 
not imply that the appellant is not sincere.  Although the 
appellant may sincerely believe that the Veteran's death was 
connected to his service, as a lay person, she is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu supra.  The law 
is clear the record must show that a disorder or disease 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of death 
or in the alternative the Veteran has been continuously rated 
totally disabled for the 10 years immediately preceding 
death.  In the absence of such evidence, the appellant is not 
entitled to the claimed benefits.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
J. H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


